Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Non-Final Action
This is a reissue application (filed on 7/1/2019) of US patent 9,700,614, issued on 7/11/2017. 
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Priority
US patent 9,700,614 is issued from US application 14/650,831, filed on 6/9/2015, which is a national stage application of PCT/EP2013/076905, filed on 12/17/2013, which claims priority to DK application DKPA 201270788, filed on 12/17/2012.  
Maintenance Fees
Patent owner is reminded of the requirement to pay all maintenance fees (MPEP 2501 and 1415.01).
Ongoing Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,700,614 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/1/2019 has been considered by the examiner.
Status of Claims
Claims 1-13 were originally presented in the issued US patent 9,700,614.
Claims 1 and 13 are amended by the amendment filed on 7/1/2019.  Claims 14-17 are added.
Claims 1-17 are currently pending in the application.
Claim Amendment
MPEP 1453 set forth guidelines to make amendments to reissue applications. Any amendment to description and claims submitted in a reissue application, including preliminary amendments, must comply with 37 C.F.R. 1.173.
37 C.F.R. 1.173
(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings:
(1) The matter to be omitted by reissue must be enclosed in brackets; and
(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96  and 1.821(c) ). Matter added by reissue on compact discs must be preceded with "U" and end with "/U" to properly identify the material being added.

The amendment filed 7/1/2019 proposes amendments to claims 1 and 13 that do not comply with 37 CFR 1.173(d) as stated above because the deleted text was marked with double bracket. A supplemental paper correctly amending the reissue application is required. Applicant 
Claim Rejections - 35 USC § 112
.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Regarding claim 1, the recitation of “a first immunogenic composition formulated for parenteral administration and further a second immunogenic composition formulated for intranasal administration in a first set of one or more containers” renders the claim indefinite because it is unclear how two composition formulated for different types of administration may be placed in a single container.  
Claims 2-12 are rejected for same reason because they depend on claim 1.  
Regarding claim 12, the recitation of “wherein each container containing the second and third immunogenic compositions formulated for intranasal administration contain 50% or 100% of a vaccine dose” renders the claim indefinite because it is unclear whether 50% and 100% is referring to the second and third composition relative to total of the first, second and third composition, or relative to each individual immunogenic composition.  If it is referring to second and third composition relative to the total of first, second and third composition, it is unclear how it can be 100% if it is supposed to be a fraction from a total vaccine dose. 


  Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 13, 16 and 17 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by O’Hagan (WO 02/080648, see IDS).
Claim 13 is drawn to an immunogenic composition comprising a prime dose comprising a first composition formulated for parental administration and a second dose formulated for intranasal administration that comprises one or more antigens; and a boost dose comprising a third immunogenic composition formulated for intranasal administration that comprises one or more antigens. Since the specification does not describe any difference in content between prime and boost immunogenic composition, the claimed immunogenic composition does not require more than three doses of immunogenic composition that comprises one or more antigens, one formulated for parenteral administration and two formulated for intranasal administration. 

Regarding claim 16, O’Hagan discloses at least one antigen is derived from a bacteria or a virus (see page 5, line 11 and line 15).
Regarding claim 17, O’Hagan disclose at least one antigen is derived from virus such as human immunodeficiency virus, human papilloma virus (see page 5, lines 16-19).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the 
Claim 1-3, 10-12, 14 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Hagan, in view of Birkhoff et al (Indian Journal of Pharmaceutical Sciences, November-December 2009, pages 729-731).
Claim 1 is drawn to an immunogenic composition comprising a prime dose comprising a first composition formulated for parenteral administration and a second composition formulated for intranasal administration in a first set of one or more containers, and a boost dose comprising a third immunogenic composition formulated for intranasal administration in a second set of one or more containers, wherein each of the intranasal composition comprises a total volume of 5-400 microliters. Since the specification does not describe any difference in content between prime and boost immunogenic composition, the claimed immunogenic composition does not require more than three doses of immunogenic composition that comprises one or more antigens, one formulated for parenteral administration and two formulated for intranasal administration, each in a set of containers, wherein each of the intranasal composition contain a total volume of 5-400 microliter. 
O’Hagan teaches a method of generating immune response in a subject comprising (a) parenterally administering a first immunogenic comprising one or more antigen and b) intranasally administering a second immunogenic composition comprising one or more antigen, 
The only difference between O’Hagan and the claimed composition in claim 1 is that O’Hagan does not teach the immunogenic compositions are in a set of more than one container, wherein each of the second and third intranasal composition has a total volume between 5-400 microliters.
Birkhoff et al. teach advantages of intranasal vaccination and devices for intranasal delivery (see abstract).  Birkhoff et al. teach that nasal administration volume is comparable low, 100 microliter is optimum per nostril in adults, and should be reduced for children to avoid dripping (see page 730, 2nd col, 2nd paragraph, lines 3-5).  Birkhoff et al. also teach different types of container that holds unit dose and multi-dose vaccine formulated for intranasal administration, i.e. glass container or glass bottle (see page 70, paragraph 4-6).  
It would have been obvious to an ordinary skilled in the art to adjust volume of immunogenic composition formulated for intranasal administration for optimal delivery of the composition to intranasal mucosal membrane.  The teaching from O’Hagan describes the appropriate dosage for each individual immunogenic composition to be administered intranasally.  An ordinary skilled in the art would be motivated to adjust the total volume to 100 microliter (which falls within the range claimed in claim 1 and claim 11) because Birkoff et al. teach 100 microliter per nostril is optimum for intranasal administration in adults. It would also 
Regarding claim 2, O’Hagan teach that the prime dose and the boost dose each contain the same antigen (see page 49, example 5, and Table 5).  
Regarding claim 3, O’Hagan teach that the two immunogenic composition formulated for intranasal administration contain an adjuvant, LTK63 (see page 49, Table 5, Group 3 and 4).  
Regarding claim 10, the specification does not teach how composition formulated for intranasal administration given by self-administration differs from intranasal formulation not given by self-administration.  As such, the intranasal formulation taught by O’Hagan meets this limitation.  
Regarding claim 12, Birkhoff et al. teach single dose nasal spray system and bidose nasal spray system.  As such, the single dose spray would contain 100% of a vaccine dose, wherein each container in a bidose system may contain 50% of a vaccine dose. It would have been obvious to an ordinary skilled in the art to place the intranasal immunogenic composition taught by O’Hagan in either single dose or bidose spray system for delivering the composition to a subject.  
Regarding claim 14, O’Hagan teaches at least one antigen is derived from a bacteria or a virus (see page 5, line 11 and line 15).
Regarding claim 15, O’Hagan teaches at least one antigen is derived from virus such as human immunodeficiency virus, human papilloma virus (see page 5, lines 16-19).  

s 4, 7 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Hagan and Birkhoff, as applied to claims 1-3, 10-12, 14 and 15 above, and further in view of Schroder (WO 97/47320).
The teaching of O’Hagan and Birkhoff has been discussed above. 
However, neither reference teaches a lipid based adjuvant comprising fatty acid and monoester of glycerol.  
Schroder teaches pharmaceutical formulation for administering vaccines, in which the adjuvants comprising a) monoglycerides and b) fatty acids are included for improved immune response (see page 4 and 5, bridging paragraph).  Schroder teaches a specific formulation, Composition B, that comprises Monooleate and Oleic acid, produces a good immune response when administered by nasal route (see page 11, lines 16-18, and Table 6).  Schroder teaches vaccine formulation comprising monoglyceride and fatty acid in an amount of 0.01 to 15 g/100ml of total volume (see page 16, claim 12), equivalent to 0.1mg/ml-150mg/ml.    
It would have been obvious to an ordinary skilled in the art that the immunogenic composition rendered obvious by O’Hagan and Birkhoff may include the lipid based adjuvants taught by Schroder.  The ordinary skilled in the art would be motivated to use fatty acid and monoglyceride as adjuvant because Schroder teach lipids have been shown to enhance uptake of biological substances after administration to mucosal membrane.  The ordinary skilled in the art would have reasonable expectation of success to add the adjuvant comprises fatty acid and monoglyceride to a vaccine formulation following teaching from Schroder.  Therefore, the claimed invention of claims 4, 7 and 8 are prima facie obvious to an ordinary skilled in the art at the time the invention was made. 
5, 6, 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Hagan, Birkhoff and Schroder as applied to claims 1-4, 7, 8, 10-12, 14 and 15 above, and further in view of Petersson et al (see IDS).
The teaching of O’Hagan, Birkhoff , and Schroder has been discussed above.
However, the range of concentration (0.1mg/ml-150mg/ml) taught by Schroder is larger than that is claimed in claims 5, 6 and 9.  
Claim 5 recites the monoester glycerol with a fatty acid in a concentration of from 5-40mg/ml.
Claim 6 recites the fatty acid or combination thereof in a concentration from 2-40 mg/ml.
Claim 9 recites the concentration of glycerol monooleate is from 2.5 to 20 mg/ml and oleic acid is from 2.5 to 20 mg/ml in the composition.
Peterson et al. teach evaluation of the Eurocine L3, lipid based adjuvants with influenza antigens in mouse model, wherein the adjuvants comprises oleic acid and glycerol monooleate (see page 8492, 2nd col., paragraph 1-5).  Peterson et al. teach three different kinds of adjuvant formulations were included, wherein the oleic acid concentration ranges from 13-50 mg/ml (0.46g in 9.2 ml, 0.12g in 9.2 ml), monooleate ranges from 16-49 mg/ml (0.45g in 9.2ml, 0.15 in 9.2 ml) (see page 6492, 2nd col., 6th paragraph).  Peterson et al. teach that all the adjuvants demonstrated humoral immune response upon nasal administration (see page 6, 1st col., 2nd paragraph).  Peterson et al. teach that the L3B has also been used in clinical phase I study with a nasal diphtheria toxoid vaccine, which has been shown to be safe and induced a dose-dependent immune response (see page 6496, 2nd col., 3rd paragraph, lines 48).
Regarding the concentration of the adjuvant in the immunogenic composition, Schroder teaches a range from 0.1mg/ml-150mg/ml for the lipid based adjuvant comprising 
Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777.  The examiner can normally be reached on M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CELINE X QIAN/            Primary Examiner, Art Unit 1636     

/Bruce Campell/
Patent Reexamination Specialist, CRU 3991

/Jean C. Witz/
Supervisory Patent Reexamination Specialist, CRU 3991